EXHIBIT 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of September 19, 2008 (this “Amendment”), is entered into by
and among ALLIED RECEIVABLES FUNDING INCORPORATED, as Borrower (the “Borrower”),
ALLIED WASTE NORTH AMERICA, INC., as initial Servicer (the “Servicer”), ATLANTIC
ASSET SECURITIZATION LLC, as a Conduit Lender, and CALYON NEW YORK BRANCH
(“Calyon”), as Lender Group Agent for the Atlantic Group, as Atlantic Liquidity
Bank and as Agent (in such capacity, the “Agent”). Capitalized terms used and
not otherwise defined herein are used as defined in the Agreement (as defined
below and amended hereby).
     WHEREAS, the parties hereto have entered into that certain Second Amended
and Restated Credit and Security Agreement, dated as of May 30, 2008 (as
amended, restated, supplemented or otherwise modified to the date hereof, the
“Agreement”);
     WHEREAS, the parties hereto desire to amend the Agreement in certain
respects as hereinafter set forth;
     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:
     SECTION 1. Amendments.
     (a) The definition of “Change of Control” set forth in Exhibit I to the
Agreement is amended and restated in its entirety to read as follows:
Change of Control: The acquisition by any Person, or two or more Persons acting
in concert of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
35% or more of the outstanding shares of voting stock of any Loan Party. For the
avoidance of doubt, “Change of Control” shall not include the direct or indirect
acquisition of any Loan Party, including Allied Waste Industries, Inc., by
Republic Services, Inc.
     (b) The definition of “Senior Credit Agreement” set forth in Exhibit I to
the Agreement is amended and restated in its entirety to read as follows:
Senior Credit Agreement: The Credit Agreement dated as of July 21, 1999, as
amended and restated as of March 21, 2005, as may be further amended, modified,
waived, restated, supplemented or replaced (including any refinancing thereof)
from time to time, among Allied Waste Industries, Inc., Allied Waste North
America, Inc., the lenders party thereto, including JPMorgan Chase Bank, N.A.,
as administrative agent and collateral agent, Citicorp North America, Inc., as
syndication agent, UBS Securities LLC, Credit Suisse First Boston, acting
through its Cayman Islands branch, Wachovia Bank, National Association, Deutsche
Bank Trust Company Americas and the Credit Provider, as co-documentation agents.
For the avoidance of doubt, any reference to any section or article

 



--------------------------------------------------------------------------------



 



of the “Senior Credit Agreement” contained in this Agreement shall be deemed to
be a reference to the most current substantively similar section or article of
any restated or replacement (including any refinancing) credit agreement.
     (c) The cross-reference to Section 9.16 of the Senior Credit Agreement in
each of Section 5.1(o) and Section 7.1(n) of the Agreement is deleted and
replaced with a cross-reference to Section 9.14 of the Senior Credit Agreement.
     SECTION 2. Representations and Warranties. Each of the Servicer and the
Borrower represents and warrants to the Secured Parties that:
     (a) the representations and warranties of the Loan Parties set forth in
Article V of the Agreement (as amended hereby) are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date);
     (b) no Amortization Event has occurred and is continuing;
     (c) its execution and delivery of this Amendment, and its performance of
its obligations under the Agreement (as amended hereby) are within its corporate
powers and have been duly authorized by all necessary corporate action on its
part; and
     (d) the Agreement (as amended hereby) is the valid and legally binding
obligation of such Person, enforceable against such Person in accordance with
its terms.
     SECTION 3. Consent of Performance Guarantor. Reference is hereby made to
the Performance Undertaking, and by executing a counterpart to this Amendment,
the Performance Guarantor hereby consents to this Amendment.
     SECTION 4. Further Assurances. The parties hereto agree to enter into
additional amendments to the Agreement, including but not limited to an
amendment to the definition of “Leverage Ratio Trigger”, to incorporate any
necessary amendments that may arise as a result of the proposed merger between
Allied Waste Industries, Inc. and a wholly-owned subsidiary of Republic
Services, Inc.
     SECTION 5. Reserved.
     SECTION 6. Costs and Expenses. The Borrower hereby agrees that in addition
to any costs otherwise required to be paid pursuant to the Transaction
Documents, the Borrower shall, promptly following demand therefor, pay the
reasonable legal fees and out-of pocket expenses of Calyon incurred by Calyon in
connection with the consummation of this Amendment and the transactions
contemplated hereby.
     SECTION 7. Effectiveness. This Amendment shall be effective as of the date
hereof upon satisfaction of the following conditions precedent:
     (a) the Agent shall have received (i) counterparts to this Amendment duly
executed by each of the parties hereto and (ii) such other documents,
certificates and opinions of counsel as the Agent may reasonably request;

2



--------------------------------------------------------------------------------



 



     (b) the Borrower and the Servicer shall be in compliance with each of its
covenants set forth herein and in each of the Transaction Documents to which it
is a party;
     (c) no event shall have occurred which constitutes an Amortization Event or
an Unmatured Amortization Event;
     (d) the Termination Date shall not have occurred; and
     (e) the Borrower shall have paid the Amendment Fee (as defined in and in
accordance with the fee letter by and among the Agent, the Borrower and the
Servicer dated as of the date hereof).
     SECTION 8. Reference to and Effect on the Agreement and the Related
Documents. Each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be, and any references
to the Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Agreement shall mean and be, a reference to the
Agreement as amended hereby. Except as expressly amended by this Amendment, the
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.
     SECTION 9. Governing Law. This Amendment has been delivered in New York,
New York and shall be deemed a contract made under and governed by the laws of
the State of New York (including for such purpose Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York).
     SECTION 10. Severability. Each provision of this Amendment is severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
     SECTION 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile or other electronic means
acceptable to the Agent shall be effective as delivery of a manually executed
counterpart of this Amendment.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  ALLIED RECEIVABLES FUNDING         INCORPORATED, as Borrower  
 
 
           
 
  By:        
 
  Name:  
 
Michael S. Burnett    
 
  Title:   Treasurer    
 
                ALLIED WASTE NORTH AMERICA, INC.,         as Servicer    
 
           
 
  By:        
 
  Name:  
 
Michael S. Burnett    
 
  Title:   Treasurer and Vice President    

 



--------------------------------------------------------------------------------



 



                  ATLANTIC ASSET SECURITIZATION LLC,         as a Conduit Lender
   
 
           
 
  By:   Calyon New York Branch, as    
 
      attorney-in-fact    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                CALYON NEW YORK BRANCH, as Atlantic Liquidity Bank, as Lender
Group Agent for the Atlantic Group and as Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Consented to by:
ALLIED WASTE INDUSTRIES, INC. as
Performance Guarantor

         
By:
       
Name:
 
 
Michael S. Burnett    
Title:
  Senior Vice President and Treasurer    

 